[Cite as State ex rel. Dugger v. Strickland Saffold, 2012-Ohio-2320.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98134



                             STATE OF OHIO, EX REL.,
                              ALEXANDER DUGGER
                                                                        RELATOR

                                                       vs.

                       JUDGE SHIRLEY STRICKLAND
                             SAFFOLD, ET AL.
                                                                        RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 454169
                                            Order No. 454920


                RELEASE DATE:                 May 23, 2012
FOR RELATOR

Alexander Dugger, pro se
Inmate No. 550-955
Lake Erie Correctional Institution
P.O. Box 8000
501 Thompson Rd.
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} On March 22, 2012, the relator, Alexander Dugger, commenced this

mandamus action against the respondents, Judge Shirley Strickland Saffold and Judge

Nancy R. McDonnell, to compel them to rule on motions to dismiss and motions to

adjudicate that Dugger claims he filed on June 2, 2011, and October 14, 2011,

respectively, in the underlying cases, State v. Dugger, Cuyahoga C.P. Nos. CR-506065

and CR-506975.      On April 13, 2012, the respondents filed a motion for summary

judgment on the grounds of mootness. Attached to this motion were certified copies of

two April 4, 2012 journal entries denying the October 14, 2011 motions to adjudicate in

both cases and certified copies of two April 12, 2012 journal entries denying the June 2,

2011 motions to dismiss in both cases. Dugger never filed a response. The attached

journal entries establish that Dugger has received his requested relief, rulings on the

subject motions and that the judges have fulfilled their duty to rule on those motions.

Therefore, this matter is moot.

       {¶2} Accordingly, this court grants the respondents’ motion for summary

judgment. Each side to bear its own costs. This court directs the Clerk of the Eighth

District Court of Appeals to serve upon the parties notice of this judgment and its date of

entry upon the journal. Civ.R. 58(B).

       {¶3} Writ denied.
EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR